Citation Nr: 9935449	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back condition, as 
secondary to a service-connected disability of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1970 to April 1972, 
and from November 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board in October 1998, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a back 
condition, as secondary to the service-connected disability 
of the left knee, is not supported by cognizable evidence 
demonstrating that the claim is plausible of capable of 
substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for a back 
condition, claimed as secondary to a service-connected 
disability of the left knee, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

Disability which is proximately due to or the result of  a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  The term "disability" refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Id; see also 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  A claim for 
secondary service connection must, as all claims, be well 
grounded under 38 U.S.C.A. § 5107(a).  See Buckley v. West, 
12 Vet. App. 76, 84 (1998).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Both direct and secondary service connection claims 
must be supported by medical nexus evidence to be well 
grounded.  See Velez v. West, 11 Vet. App. 148, 158 (1998).

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v Brown, 8 Vet. App. 69, 
75 (1995).

Service medical records for the veteran's first period of 
service reveal that upon service enlistment in April 1970, 
the veteran was clinically evaluated as normal for the spine 
and other musculoskeletal areas.  On October 29, 1970, the 
veteran was seen for complaints of back pain, and strain to 
the groin.  Under past medical history, the examiner wrote 
"off and on for 9 years;" which probably referred to the 
veteran's history of back pain, although unclear.  It was 
noted that the spasms were continuous to where the veteran 
had difficulties in lifting.  Further evaluation on October 
30, 1970, revealed that the veteran was seen again for what 
was described as a history of left sided testicular pain for 
nine years.  The veteran reported a past history of back 
strain in grade school.  Examination of the back revealed no 
deformity, and no spasm.  There was full range of motion, 
according to the examiner, and no sciatica.  Included in the 
impression was that the pain was of etiology unknown.  The 
other diagnoses related to the scrotum complaints.  On 
November 2, 1970, the veteran was seen again for complaints 
of back pain and strain to the groin area, which had gotten 
worse.  On November 3, 1970, it was noted that there was no 
diagnosis for the nine year history of back pain.  In April 
1972, the veteran underwent an examination in conjunction 
with his release from active duty.  At that time, he was 
clinically evaluated as normal for spine and other 
musculoskeletal areas.  

Service medical records for the veteran's second period of 
service are scarce.  All available service medical records 
were requested and forwarded to the RO in February 1975.  For 
the veteran's remaining period of service, from November 1972 
to August 1974, the only records received were for Medical 
Board and Physical Evaluation Board inquiries in June 1974.  
As has been indicated in the Board's prior October 1998 
decision, the veteran was ultimately found unfit for duty and 
discharged due to a left knee disability.  

In January 1975, the veteran underwent VA examination and was 
further referred by VA for private examination.  In a January 
1975 private examination report, Dr. Robertson indicated that 
the veteran reported low back pain with some radiation to the 
left leg without history of injury.  The veteran stated that 
he had recurrent episodes of low back pain with some 
radiation to the left leg occurring approximately every two 
months.  The examiner noted that the back condition had 
nothing to do with the veteran's inability to work.

In March 1975, the RO denied service connection for a back 
disorder; on a direct basis.  The RO noted that it was 
claimed by the veteran but not shown by the evidence of 
record.  That determination was based on the service medical 
records and January 1975 VA and private examinations.  This 
decision by the RO went un-appealed by the veteran and became 
final.  

In October 1996, the veteran was seen at VA for complaints of 
low back pain.  The corresponding physical therapy note 
revealed that the veteran was overweight, and that he should 
be instructed on low back exercises.  It was noted that he 
was a United States Postal Service (Postal) worker, that he 
did a great deal of lifting at work, and that he stood at a 
sorting machine fore hours at a time.  Active range of motion 
showed forward flexion to 90 degrees; extension to 10 
degrees; and lateral flexion to 40 degrees.  The veteran 
reported that his back hurt all of the time.  A corresponding 
x-ray of the lumbosacral spine revealed that vertebral bodies 
were intact and in good alignment.  There were minimal 
changes of degenerative arthritis noted throughout the lumbar 
spine.  Disc spaces were grossly well maintained.  Sacroiliac 
joints appeared unremarkable.  

In December 1996, the veteran initiated this claim for 
entitlement to service connection for a back condition, and 
claimed that it was secondary to his service-connected left 
knee disability.  As was mentioned by the Board in October 
1998, this claim, based on secondary service connection, is 
therefore a new claim, and an analysis of new and material 
evidence is not required.  

At a February 1997 VA examination, the veteran reported that 
there was no history of trauma to his lower back, but that it 
had been hurting him for the past ten years while he worked 
at the post office.  He described that the pain began in his 
left buttock, and that it occasionally radiated into the 
groin, but usually down the posterior aspect of his thigh.  
It was stiff every morning when he awoke and the stiffness 
subsided with activity.  Physical examination of the back 
revealed that he stood erect with a level pelvis and no 
scoliosis.  The examiner noted that there was normal range of 
motion in the lumbar spine as follows:  Flexion was 50 
degrees, extension 20 degrees, right lateral bending 25 
degrees, and left lateral bending 25 degrees.  There was 
tenderness at L5.  Straight leg raising was limited to 
70 degrees bilaterally by hamstring tightness.  X-rays of the 
lumbar spine showed several spherical calcific masses in the 
right lower quadrant of the abdomen.  There were six free 
lumbar vertebra and there was narrowing of the L6-S1 disk 
without osteophytes.  

The examiner noted that "this is probably congenital and not 
degenerative in nature."  There was an osteophyte on the 
anterior, superior and lateral corners of L5 without 
narrowing of the disk.  The examiner stated that "this 
probably is early degenerative disk disease."  The 
examination impression was mild degenerative disk disease, 
L4-5.

In an April 1997 rating decision, the claim for service 
connection based on secondary service was denied as being not 
well grounded by the RO.  

In October 1998, the Board remanded this issue for further 
development, pursuant to 38 U.S.C.A. § 5103 (West 1991), 
because the veteran's application for benefits, in terms of 
secondary service connection and aggravation, were 
incomplete.  In particular, the Board cited to the February 
1997 VA examination, and noted that while the veteran had 
full range of motion of the back at the time, he had 
developed the condition of degenerative disk disease.  The 
onset and etiology of the current back disorder was unclear 
to the Board, and further examination of the veteran was 
required.  

In December 1998, the veteran underwent a VA examination for 
the joints.  The examiner noted that the claims file had been 
reviewed.  By history, it was noted that the veteran worked 
for the Postal Service, where he loaded and unloaded trucks.  
The veteran reported that his back had been "bothering" him 
for the past five years; and that it was gradually increasing 
in severity.  There was no specific injury to his back.  He 
reported that his back was stiff in the morning, and that he 
tired easily.  Most of the pain was in the left buttock.  
Sometimes it radiated into the left groin, the posterior 
aspect of the left thigh and the left leg.  He reported that 
his left knee also hurt, and that he had pain and episodes of 
it feeling weak.  He described this as giving way.  He 
usually caught himself and rarely fell.  

Physical examination revealed a well developed, well 
nourished, alert male.  Regarding the back, the examiner 
wrote that the veteran stood erect without pelvic obliquity 
or scoliosis.  He was tender in the region of the spinous 
process of L5.  Range of motion in the back included flexion 
of 55 degrees, extension of 20 degrees, right lateral bending 
of 25 degrees, and left lateral bending of 25 degrees.  
Straight leg raising was limited to 75 degrees by hamstring 
tightness.  

Regarding the left knee, the examiner wrote that the veteran 
had no swelling, effusion, retropatellar crepitation or 
quadriceps atrophy in the left knee.  He had full extension 
and 145 degrees of flexion.  The collateral ligaments were 
stable to varus and valgus stress in extension and 30 degrees 
of flexion.  The anterior drawer test and the posterior 
drawer test were negative.  

Neurologic examination revealed deep tendon reflexes were 
active and equal in the patellar and Achilles tendons 
bilaterally.  The examiner stated "I can detect no motor 
weakness or sensory loss in the lower extremities."  The 
examiner noted that the veteran walked on his heels and toes 
without difficulty.

Regarding x-rays, the examiner stated the following.  
Standing anterior posterior and lateral views of the left 
knee revealed that the medial corner of the medial femoral 
condyle was square rather than rounded; and that the same may 
have represented an early osteophyte although it was not 
clearly one at that point.  He had no narrowing of the 
articular cartilage, subchondral sclerosis or loose bodies 
noted.  For the lumbar spine, three views of the lumbar spine 
reveal that he had six free vertebra and the L6-S1 disc was 
narrowed.  There were no osteophytes or subchondral sclerosis 
to indicate that the narrowing was of a degenerative nature.  
The examiner stated "it is probably congenital in origin," 
and that there was a tiny osteophyte at L3-4 and small 
osteophytes at L4-5 indicative of early degenerative disc 
disease.  The actual x-rays are of record as well.

In the impression section, the examiner wrote:  

Early degenerative disc disease, lumbar spine.  Aside 
from the squaring of the corner of the medial femoral 
condyle I can find no objective evidence or organic 
pathology in the left knee.  

The examiner concluded that "I do not believe that the 
degenerative disc disease in his lumbar spine is a result of 
the symptoms in his left knee." 

As indicated above, the Board has reviewed the evidence of 
record in its entirety.  The Board determines that the 
veteran has not submitted a well grounded claim for 
entitlement to service connection for a back disorder, as 
being secondary to his left knee disability.  All of the 
elements for a well grounded claim have not been presented; 
and in particular, the veteran has not shown that his current 
back problems are attributable to his service connected left 
knee disability.  The nexus requirement has not been 
fulfilled.  Caluza and Epps. Both supra.  Rather, the 
evidence of record shows that the veteran has developed 
degenerative disc disease in the lumbar spine, and that the 
same is not a result of the left knee disability.  Id.  The 
veteran's inservice complaints and treatment for the back are 
not probative on the issue of whether his service-connected 
left knee disability is related to his currently claimed back 
disorder.  The Board reviewed and recited the veteran's 
service medical history in order to obtain a complete factual 
background for this appeal. 

Furthermore, the evidence of record does not show that the 
veteran's left knee has been aggravated by his nonservice-
connected back disorder.  The most recent VA examination in 
December 1998 revealed that the veteran had full extension of 
the left knee with 145 degrees of flexion, and no swelling, 
effusion, retropatellar crepitation or quadriceps atrophy in 
the left knee; and that no objective evidence or organic 
pathology in the left knee was found on x-ray.  See Allen v. 
Brown, supra.

Accordingly, this claim is not well grounded on secondary 
basis; and is denied.  


ORDER

Entitlement to service connection for a back condition, as 
secondary to a service-connected disability of the left knee, 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

